Case 1:19-cr-00052-IMK-MJA Document 81 Filed 09/17/20 Page 1 of 4 PageID #: 227



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                    Plaintiff,

      v.                                     CRIMINAL NO. 1:19CR52-02
                                                  (Judge Keeley)

 AMY S. LAMBERT-SHUSTER,

                    Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 78),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On September 3, 2020, the defendant, Amy S. Lambert-Shuster

 (“Lambert-Shuster”), appeared before United States Magistrate Judge

 Michael J. Aloi and moved for permission to enter a plea of GUILTY

 to Count one of the Indictment. Lambert-Shuster stated that she

 understood that the magistrate judge is not a United States

 district judge, and consented to pleading before the magistrate

 judge.    This Court had referred the guilty plea to the magistrate

 judge for the purposes of administering the allocution pursuant to

 Federal Rule of Criminal Procedure 11, making a finding as to

 whether   the    plea    was   knowingly    and   voluntarily   entered,   and

 recommending to this Court whether the plea should be accepted.

      Based      upon    Lambert-Shuster’s    statements   during    the    plea

 hearing    and    the    government’s      proffer   establishing   that    an

 independent factual basis for the plea existed, the magistrate

 judge found that Lambert-Shuster was competent to enter a plea,
Case 1:19-cr-00052-IMK-MJA Document 81 Filed 09/17/20 Page 2 of 4 PageID #: 228



 USA v. LAMBERT-SHUSTER                                           1:19CR52-02

       ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
        CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 78),
         ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

 that the plea was freely and voluntarily given, that she was aware

 of the nature of the charges against her and the consequences of

 her plea, and that a factual basis existed for the tendered plea.

 The    magistrate   judge   entered       an   Report   and   Recommendation

 Concerning Plea of Guilty in Felony Case (“R&R”) (dkt. no. 78)

 finding a factual basis for the plea and recommended that this

 Court accept Lambert-Shuster’s plea of guilty to Count One of the

 Indictment.

        The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R. He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R. The parties did not file

 any objections.

        Accordingly, this Court ADOPTS the magistrate judge’s R&R,

 ACCEPTS Lambert-Shuster’s guilty plea, and ADJUGES her GUILTY of

 the crime charged in Count One of the Indictment.

        Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until it

 has received and reviewed the presentence report prepared in this

 matter.

                                       2
Case 1:19-cr-00052-IMK-MJA Document 81 Filed 09/17/20 Page 3 of 4 PageID #: 229



 USA v. LAMBERT-SHUSTER                                           1:19CR52-02

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 78),
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

         Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

 follows:

      1.     The Probation Officer shall undertake a presentence

 investigation of Lambert-Shuster, and prepare a presentence report

 for the Court;

      2.     The Government and Lambert-Shuster shall provide their

 versions of the offense to the probation officer by September 28,

 2020;

      3.     The presentence report shall be disclosed to Lambert-

 Shuster, defense counsel, and the United States on or before

 November    30,   2020;   however,   the   Probation   Officer    shall   not

 disclose any sentencing recommendations made pursuant to Fed. R.

 Crim. P. 32(e)(3);

      4.     Counsel may file written objections to the presentence

 report on or before December 14, 2020;

      5.     The Office of Probation shall submit the presentence

 report with addendum to the Court on or before January 4, 2020; and

      6.     Counsel may file any written sentencing statements and

 motions for departure from the Sentencing Guidelines, including the




                                       3
Case 1:19-cr-00052-IMK-MJA Document 81 Filed 09/17/20 Page 4 of 4 PageID #: 230



 USA v. LAMBERT-SHUSTER                                         1:19CR52-02

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 78),
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

 factual basis from the statements or motions, on or before January

 4,2020.

      The   magistrate     judge   continued    Lambert-Shuster     on    bond

 pursuant to the Order Setting Conditions of Release (dkt. no. 11)

 entered on September 23, 2019.

      The   Court   will   conduct    the   sentencing    hearing   for    the

 defendant on January 19, 2021 at 1:00 P.M. at the Clarksburg, West

 Virginia point of holding court.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: September 17, 2020.


                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




                                       4
